DETAILED ACTION

Examiner’s Note
The Examiner acknowledges the cancelation of claim 2 in the amendments filed 11/13/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1 and 6-10 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Traser et al. (US 2014/0193598 A1) in view of Smith et al. (US 2012/0277341 A1), and in light of the evidence provided by Satake et al. (US 5814685), Kanner et al. (US 7070051 B2), Matsumura et al. (US 7863182 B2) and the Aldrich Data Sheet.

Regarding claims 1 and 6-10, Traser teaches a multilayer pressure sensitive adhesive (PSA) film comprising a first PSA layer having a glass transition temperature (Tg) of ≥ 0 °C and contains a strongly polar acrylate in its precursor and an opposing second PSA layer having a Tg of ≤ 0 °C and contains a strongly polar acrylate in its precursor (abstract); and wherein the first PSA layer is provided on both major surfaces of the second PSA layer (para 0032-0035), which provides the multilayer PSA film with a three-layered structure of first PSA layer/second PSA layer/first PSA layer (current claims 6 and 10).  
Fraser further teaches that the first PSA layer(s) has a thickness 80 m or less and that the second PSA layer has a thickness of least 300 m, which together provides an overlap with that presently claimed for the recited tape, and that the first PSA layer(s) provide stretching resistance and the second PSA layer provides bending flexibility (para 0036).  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Therefore, it would have obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the multilayer PSA film with the presently claimed overall thickness towards said PSA film demonstrating a balance of stretch resistance and flexibility required of the prior art’s intended application as in the present invention.

Traser also teaches that the precursor of the (meth)acrylate based PSA comprises up to five (meth)alkyl acrylates in an amount of at least 75 wt.% such as, inter alia, butyl acrylate (alkyl (meth)acrylate having 4 carbon atoms, current claim 9) and cyclohexyl acrylate (para 0138-0140).  The Examiner notes that the second PSA layer precursor comprises the cyclohexyl acrylate and the other (meth)acrylates in an amount of up to 75 wt.%, which provides the second PSA layer as the presently claimed PSA layer (A) formed form a PSA composition (C-a) acrylic polymer (P-a), which said acrylic polymer (P-a) comprises cyclohexyl acrylate (i.e. an monomer components (M-a) containing alicyclic structure-containing acrylic monomer).
The Examiner also notes that the first PSA layer precursor comprises the butyl acrylate and the other (meth)acrylates in an amount of up to 75 wt.%, which provides the first PSA layer as the presently claimed PSA layer (B) formed form a PSA composition (C-b) containing an acrylic polymer (P-b), which said acrylic polymer (P-b) comprises butyl acrylate (i.e. an monomer components (M-b) containing an alkyl (meth)acrylate) recited in current claims 7 and 9.

Traser does not specify that the Tg of the second PSA layer falls within a range of -30 to 0 °C and is silent to the PSA layer’s local maximum value of a loss tangent (tan ) of 1.5 or more.  Traser does not explicate that the cyclohexyl acrylate (i.e. the presently claimed alicyclic structure-containing acrylic monomer) is present in the central second PSA layer at 1 to 30 wt%, that the butyl acrylate (i.e. the presently claimed alkyl (meth) acrylate having 4-18 carbon atoms in an ester end is present in the central second layer at 30 to 70 wt%, that the hydroxy group-containing monomer is present at 5 to 50 wt%, or that the butyl acrylate is present in one or both of the outer first PSA layers at 30 to 70 wt% (current claim 8).
However, Traser does teach that the strongly polar acrylate in the second PSA layer comprises hydroxyalkyl acrylates and is present at 5 to 10 wt% (para 0023, 0025).
The Examiner further notes that it is established in the art that the Tg value of a polymer, and ultimately the PSA composition comprising said polymer, is proportional to the Tg values of the constituent monomers comprising said polymer, and said monomers proportions, as 

In addition, Smith teaches that an adhesive’s storage modulus G’ represents its ability to store energy and is related to the stiffness of the material, while the loss modulus G” represents heat dissipated by the adhesive and reflects the flow characteristics of the composition; and that the ratio of the loss and storage moduli are given by the tan delta, which is associated with the viscoelasticity of the adhesive where a low value indicates a more solid-like viscoelasticity and a high value reflects more liquid-like viscoelasticity (para 0004).

Therefore, it would have obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the butyl acrylate, cyclohexyl acrylate and the hydroxyalkyl acrylate in the polymer of the second PSA layer, and the butyl acrylate in the polymer of the first PSA layer, in amounts identical to that presently claimed based on the overall Tg required of the respective polymers, and to further provide the seconds PSA layer with the presently claimed tan  towards one or both of the first PSA layers demonstrating a balance of tack, peel and cohesion at the temperature of use, and towards the second PSA layer demonstrating a balance of tack, peel and cohesion at the temperature of use as well as the viscoelastic characteristic required of the prior art’s intended application as in the present invention.

Response to Arguments
Applicant’s arguments, see the claim amendments and pages 4-5 of the remarks filed 11/13/2020, with respect to the rejection of claims 1-2 and 6-10 over Traser et al. in view of Smith et al. under 35 U.S.C. 103 as set forth in paragraph 4 of the action mailed 9/18/2020, have been fully considered but they are not persuasive.

The Applicant submits that the rejection should be withdrawn because a prima facie case of obviousness has not been established, and notes that Traser is cited as disclosing a multilayer PSA film having a thickness of 1 mm to 5 mm (1,000 to 5,000 μm) (see para [0030]). Thus, the Applicant continues, Traser fails to teach or suggest the claimed the double-sided PSA tape has a thickness of 100 μm or more and 500 μm or less, as recited in current claim 1.  In addition, the Applicant claims that it would not have been obvious to reduce the thickness in Traser, as it discloses that the thickness of 1 mm to 5 mm provide particularly good optical characteristics and tension force resilience (See [0030]). Thus, one of ordinary skill in the art would not have arrived at the claimed invention with a reasonable expectation of success.  
The Applicant further argues that, when the thickness of the double-sided PSA tape of the present invention falls within the claimed range, the double-sided PSA tape of the present invention can express excellent impact resistance (See page 8 of the specification).  In addition, the Applicant continues, when the thickness of the double-sided PSA tape of the present invention deviates from the claimed range, the double-sided PSA tape may be unable to express excellent impact resistance (See id).

reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component). (emphasis by the examiner).  Also, “nonpreferred disclosures can be used. A nonpreferred portion of a reference disclosure is just as significant as the preferred portion in assessing the patentability of claims.” In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960).
Indeed, the Applicant’s attention is respectfully directed to the prior art rejection set forth, which has been modified from the previous rejection to address the Applicant’s amendments to current claim 1, wherein it is noted that the Traser disclosure, while reciting a preference for thickness ranges for the multilayer PSA film that are outside that presently claimed (i.e. 100 to 500 m) (para 0030), also teaches ranges for the thicknesses of the first and second PSA layers that would provide an overall thickness for the multilayer PSA film that overlaps that presently claimed (see above and para 0036 of Traser).
Lastly, the Applicant is respectfully reminded that As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”  In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  The Examiner is unable to locate data 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053.  The examiner can normally be reached on 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        5/15/2021